Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 2, it is unclear in light of the specification how the sharpened surfaces are provided as non-slanted surfaces when Figure 2 appears to clearly indicate that at least surface 9b is slanted.  For the purpose of this examination, claim 2 is determined to require that the sharpened surfaces are provided --adjacent to-- a non-slanted surface (i.e. Applicant’s surface 19).  
Regarding claim 5, it is unclear which of the “pair of sharpened surfaces” (claim 1, line 12) “the sharpened surface having the cutting edge” (claim 5, lines 3-4) is referring to.  
Regarding claim 10, the claim recites the limitation “the flat portion”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figge (US 3,448,740).
Regarding claim 1, Figge discloses an implant needle (Figures 1-3) for introducing an implant into a body of a patient (capable of this function via passageway 11), comprising a receiving portion (11) configured to receive an implant and provided in a hollow needle main body (10), and a taper-shaped tip portion (10a-10c; col. 3, lines 17-20 - noting that Applicant’s tapered tip portion is not entirely tapered), the taper-shaped tip portion further comprising: a first slant surface (12”) contiguous to a first outer peripheral surface (adjacent side of 10a) of the hollow needle main body, wherein the first slant surface is provided as a first non-cutting edge (col. 3, lines 52-57); a second slant surface (13”) contiguous to a second outer peripheral surface (adjacent side of 10a) of the hollow needle main body, wherein the second slant surface is provided as a second non-cutting edge (col. 3, lines 52-57); and a pair of sharpened surfaces symmetric with respect to an edge point (14) and a longitudinal axis of the needle main body (Figure 2), wherein the sharpened surfaces are both provided with a cutting edge (col. 3, lines 59-62); wherein the first slant surface comprises a first flank (wall of 10a adjacent 12”) and the second slant surface comprises a second flank, and wherein the first flank is provided at a first distance from the edge point and the second flank is provided at a second distance from the edge point which is different from the first distance. 
Regarding claim 2, the sharpened surfaces both are provided as (provided with) a non-slanted surface in a flat tip portion (flat surfaces of 12’, 13’ facing away from page) contiguous to the edge point. 
Regarding claim 3, at least one of the first and second flanks is contiguous to one of the sharpened surfaces (evident from Figure 1).
Regarding claim 4, at least one flank is contiguous to the cutting edge of one of the sharpened surfaces (evident from Figure 1).
Regarding claim 5, at least another one of the first and second flanks is contiguous to a non-sharpened surface (12” or 13”) which in turn is contiguous to (one of) the sharpened surface (surfaces) having the cutting edge (evident from Figure 1). 
Regarding claim 6, for at least one of the first and second flanks, the first and second outer peripheral surface is bent outwardly (the outer peripheral surfaces are part of the exterior of a tube and are therefore convex). 
Regarding claim 7, for at least one of the sharpened surfaces, the cutting edge is provided on an outer edge (evident from Figure 1). 
Regarding claim 8, the limitation “provided as a punch-bent component” is being treated as a product by process limitation; that is --a flank made by the process of punch-bending-- . As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.   The flanks of Figge are considered to be structurally equivalent, for all purposes related to the functioning of Applicant’s flanks, as the same made by the claimed process.
Regarding claim 9, at least one of the first and second flanks is provided adjacent to a flat portion (flat surfaces of 12’, 13’ facing away from page define a flat tip portion) distal (it is assumed that Applicant is intending this term to mean the more conventionally used “proximal”) to the edge point. 
Regarding claim 11, the receiving portion comprises a recess (concave surface of 11) extending through the needle main body. 
Regarding claim 12, the hollow needle main body is provided with one of a round cross-section (evident from Figure 3). 
Regarding claim 13, the tapered tip portion is provided with a flat portion (flat surfaces of 12’, 13’ facing away from page). 
Regarding claim 14, one or more of the non-cutting edges are provided as rounded edges (col. 2, lines 53-56; Figure 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771